Citation Nr: 1200677	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-40 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for residuals of dental trauma.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for skin disorder, to include skin cancer, chloracne, porphyria cutanea tarda (PCT), rash, and/or infected hair follicles with staphylococci infection.

5.  Entitlement to service connection for male pattern baldness. 

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a bilateral shoulder disorder.

10.  Entitlement to service connection for a left hip disorder.

11.  Entitlement to service connection for acute peripheral neuropathy and left leg numbness.

12.  Entitlement to service connection for headaches.

13.  Entitlement to service connection for hemorrhoids.

14.  Entitlement to service connection for an acquired psychiatric disorder.

15.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1965 to September 1967, to include service in the Republic of Vietnam from July 1966 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
This appeal originally included separate service connection claims for skin cancer, chloracne, porphyria cutanea tarda (PCT), rash, and infected hair follicles with staphylococci infection.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  These conditions are all skin disabilities, and the Veteran's statements regarding the symptoms of these disabilities overlap.  As such, the Board has combined these issues into the single issue of service connection for a skin disorder on the title page.

The issues of entitlement to service connection for a skin disorder, male pattern baldness, lung disorder, lumbar spine disability, cervical spine disorder, bilateral shoulder disorder, left hip disorder, acute peripheral neuropathy and left leg numbness, headaches, hemorrhoids, acquired psychiatric disorder, and bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO denied service connection for residuals of dental trauma. 

2.  The evidence added to the claims file since that March 2002 decision does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran served in the Republic of Vietnam during the Vietnam Era.

4.  The competent and credible evidence does not show that the Veteran has been diagnosed with diabetes.

5.  The competent and credible evidence does not show that the Veteran's erectile dysfunction is related to his active service.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2011).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for residuals of dental trauma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

4.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent letters in October 2008 and November 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence of record does not include a diagnosis of diabetes.  Additionally, the service treatment records are silent as to any complaints or treatment for erectile dysfunction.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to erectile dysfunction until several years following separation.  Furthermore, the records contains no competent evidence suggesting a causal relationship between the current disability and active service.  For all of these reasons, the evidence does not indicate that these claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303  (2011). 

Service connection for certain chronic conditions may be established based upon a legal presumption by showing that either is manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132  (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 


The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Reopening Previously Denied Claims - Residuals of Dental Trauma

In a March 2002 rating decision, the RO denied service connection for residuals of dental trauma.  In a letter dated later the same month, the RO gave notice of the denial and informed the Veteran of his appellate rights; he did not initiate an appeal with regard to this decision.  Therefore, it became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

At the time of the March 2002 rating decision, the evidence of record included copies of the Veteran's service treatment records and private treatment records dated from October 1990 to March 1992.  This rating decision denied service connection for this condition because the Veteran's service treatment records did not show dental trauma in service.  The new evidence submitted must therefore relate to this unestablished fact.  The Board further notes that this rating decision references the Veteran's statements regarding in-service dental surgery wherein his mouth was surgically cracked to remove a tooth.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the March 2002 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Evidence received since the March 2002 rating decision included additional lay statements by the Veteran regarding his in-service dental surgery and VA treatment records, including those dated May 2000 and November 2000, which refer to dental complaints.  These additional lay statements are not new in that they are redundant of the Veteran's statements at the time of his initial claim.  However, these were not in the claims file at the time of March 2002 rating decision.  Therefore, they satisfy the "new" requirement.

With regard to the "material" requirement, these new records note the Veteran's recent dental problems, but do not establish an in-service dental trauma.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of entitlement to service connection for residuals of dental trauma are not met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Diabetes

As noted in the introduction, the Veteran's service records show service in the Republic of Vietnam from July 1966 to September 1967.  This is within the timeframe established in 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, exposure to herbicides is presumed.

Diabetes mellitus is among the conditions for which service connection can be presumed if the Veteran is found to have been exposed to herbicides.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 3.309.  As the Veteran is presumed to have been exposed to herbicides based on his service in the Republic of Vietnam, the remaining question is whether the Veteran in fact has diabetes mellitus.  The evidence of record shows no such diagnosis.

The Board notes that service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The medical evidence of record does not show a diagnosis of diabetes mellitus.  At his October 2010 hearing, the Veteran testified that he had been told that he was "borderline diabetic" ten to fifteen years earlier.  This is not akin to a diagnosis of diabetes.  The Veteran further testified that he is not taking insulin or maintaining a special diet due to diabetes.  Indeed, the Veteran himself denied diabetes in March 2010 and April 2010 VA treatment records during treatment for foot problems.

The preponderance of the evidence is against the claim of entitlement to service connection for diabetes.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Erectile Dysfunction

Direct service connection requires competent and credible evidence of a current disability.  See Davidson, 581 F.3d at 1313.  VA treatment records first note symptoms of sexual dysfunction in December 2002.  Those symptoms were thought to be associated with his blood pressure medication.  In August 2007, the Veteran was given a provisional diagnosis of impotence of an organic origin.  In September 2007 he was diagnosed with sexual dysfunction.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d at 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of or reflect treatment or manifestations referable to erectile dysfunction. 

Post-service, private treatment records first note symptoms of sexual dysfunction in December 2002.  Even if the sexual dysfunction found in December 2002 was not a side effect of his blood pressure medication, the Veteran was first diagnosed with sexual dysfunction more than 35 years after he left active duty service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran is competent to provide evidence regarding lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, even though treatment is not documented for many years following discharge from active service, a grant of service connection could still be warranted, based on the Veteran's statements of continuous symptoms.  Here, however, he testified at his October 2010 hearing that his erectile dysfunction began 15 or 20 years earlier, more than 20 years after he left active duty service.  The medical and lay evidence of record fails to establish an onset of the Veteran's erectile dysfunction prior to 1990.  Thus, there is no basis upon which to find continuous symptoms since active service. 

Again, the record fails to show a continuity of erectile dysfunction symptoms from discharge to the present time.  Moreover, there is no competent medical opinion otherwise relating a current disability to active service.  Therefore, the weight of the evidence is against the Veteran's claim.  For these reasons and bases, the Board finds that direct service connection is not warranted and the appeal must be denied. 


ORDER

New and material evidence has not been received which is sufficient to reopen a claim of entitlement to service connection for residuals of dental trauma; the petition to reopen a claim for entitlement to service connection for residuals of dental trauma is denied.

Service connection for diabetes is denied.

Service connection for erectile dysfunction is denied.


REMAND

As stated above, VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a Veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Several of the Veteran's disability claims satisfy the requirements of these four factors, as explained below, and so examinations are necessary.

Skin Disorder

The Veteran's service treatment records note skin burns after shaving, requests for soap and calamine lotion for a facial condition.  Likewise, the Veteran's service in the Republic of Vietnam from July 1966 to September 1967 qualifies for the presumption of exposure to herbicides.  The Veteran has likewise reported current skin symptoms, which is corroborated by the recent VA treatment records.  See e.g., May 2010 records (noting several keratoses on the Veteran's face and small lesion on his right forearm).  In his October 201 hearing testimony, the Veteran stated that he felt his current skin symptoms were a worsening of his in-service skin symptoms.  Thus, the evidence presently of record, which includes evidence of current symptoms, in-service symptoms, and an indication that the current symptoms may be associated with the Veteran's service, is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Male Pattern Baldness

Hair loss is a lay-observable symptom.  The Veteran has stated that he began losing his hair in service, and that he started shaving his head because of his skin disability.  He further stated that no one in his family is bald and that he thinks his male pattern baldness was caused by the heat in Vietnam.  Thus, in his statements, the Veteran has advanced two theories of causation for his hair loss: direct, through heat exposure in Vietnam and secondary, due to his claimed skin disability.  The dermatology examination will therefore address this claim as well.

Lung Disorder

The Veteran has stated that he suffered from recurrent pneumonia prior to service and again during service.  His history of pneumonia was noted on his October 1965 Report of Medical History completed in conjunction with his entrance examination, but no lung abnormality was noted on that examination.  His service treatment records show a diagnosis of upper respiratory infection in January 1966, but do not specify whether this infection was pneumonia.  Recent treatment records show a diagnosis of bronchiectasis.  At his hearing, the Veteran testified that his childhood lung problems were worsened by his active service.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Lumbar Spine Disorder

The Veteran's service treatment records show complaints of back pain in February 1966, January 1967, and September 1967.  His October 1965 Report of Medical History, taken in conjunction with his entrance examination, noted that he was seeing a chiropractor for back trouble.   At his hearing, the Veteran testified that he had current low back pain and that he has been seeing chiropractors since his separation from service.  The evidence of record does not include treatment records from immediately after his separation.  Instead, the first treatment records are from the mid 1980s and make reference to additional, post-service injuries to his back in December 1986, January 1987, February 1987, June 1987, July 1987, August 1987, September 1987, October 1987, November 1987, December 1987, January 1988, March 1988, October 1988, and October 1996.  An examination is necessary to determine the nature and etiology of the Veteran's current lumbar spine disorder.

Cervical Spine Disorder

The Veteran's service treatment records show a complaint of neck stiffness in January 1967.  At his October 2010 hearing, he testified that he has experience neck pain since service, which he has treated through pain medication and chiropractic treatment.  Private treatment records refer to treatment as early as April 1985 for decreased range of cervical motion, cervical muscle spasm, and edema.  The Veteran's current chiropractor stated that he is treating the Veteran for neck and back pain.  VA x-rays taken in August 2007 show degenerative changes of the cervical spine.  The evidence of record does not currently include a medical nexus opinion.  Therefore, an examination and opinion is necessary.

Bilateral Shoulder Disorder

At his October 2010 hearing, the Veteran testified that his shoulder pain began in service, possibly due to an unreported lifting injury.  Private and VA treatment records show current complaints of bilateral shoulder pain.  The record does not reflect a specific diagnosis.  As such, an examination is necessary to determine the nature and etiology of the Veteran's current bilateral shoulder pain.

Left Leg and Hip Disabilities

VA and private treatment records show complaints of left hip pain, which VA treatment records from December 2007 suspected of being trochanteric bursitis.  At his hearing, the Veteran testified that he had had problems with his left hip since his separation from service.  As such, an examination is necessary to determine the nature and etiology of the Veteran's current left hip pain.

At his October 2010 hearing, the Veteran further stated that his entire left leg was partially numb at all times and that he associated this with his left hip condition.  As such, the Veteran's claim of service connection for acute peripheral neuropathy and left leg numbness is intrinsically intertwined with his claim for left hip disorder and cannot be addressed until the underlying issue of service connection for left hip disorder is resolved.

Headaches

The Veteran's service treatment records show complaints of headaches in January 1967.  The Veteran testified that he suffered from additional headaches in service that were not reported.  He has provided lay evidence of headaches since service, although he testified that these had lessened since his separation from service.  Again, VA's duty to provide an examination for this claim is triggered.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Hemorrhoids

The Veteran has provided lay evidence of in-service hemorrhoids that he treated with over-the-counter medication he purchases at the post exchange (PX).  Post-service treatment records likewise show hemorrhoids.  Recently, the Veteran has reported symptoms that he associates with hemorrhoids but the medical professionals have interpreted as rectal prolapse.  An examination is necessary to determine the nature of his symptoms, the disability or disabilities present, and their etiology.

Psychiatric Disorder

VA treatment records, as well as the June 2003 VA general medical examination, show anxiety.  In his October 2010 hearing testimony, the Veteran reported that he was "generally nervous" and that he was specifically nervous while in service about getting out alive.  Recent changes to 38 C.F.R. § 3.304(f) provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder (PTSD) and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  While the current evidence of record does not contain a diagnosis of PTSD, the Board accepts this lay evidence as sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Bilateral Foot Disorder

The Veteran's October 1965 entrance examination noted moderate pes planus.  In his lay statements, the Veteran has reported foot pain throughout service and ever since, which he attributes to wearing ill-fitting boots during service.  VA treatment records note the Veteran's report of frostbite to both feet in the 1980s, more than a decade after his separation from service.  Current treatment records include complaints of foot pain, a diagnosis of pes planus, pes cavus, and blisters.  As the Veteran had a preexisting foot disorder (pes planus), a medical examination is necessary to determine whether that foot disorder was aggravated, meaning permanently worsened beyond the natural progress of the preexisting disability, by his military service.  This examiner should also note whether additional foot disorders are present and, if so, to what extent those additional disorders can be linked to the Veteran's active duty service.
	
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA dermatology examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current skin disability and/or hair disorder (such as baldness) found to be present.  The claims file must be made available to and reviewed by the examiner.  

a.  The examiner should then opine, for all disabilities identified, whether it is at least as likely as not that such disability or disabilities began in or is attributable to the Veteran's active service, to include his exposure to herbicides and/or in-service skin complaints.

b.  Additionally, if the examiner finds both a skin disability and a hair disorder, he or she should then opine whether it is at least as likely as not that the current hair disorder is proximately due to, the result of, his skin disability.  

c.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that a current hair disorder has been aggravated (made permanently worse beyond the natural progression of the disease) by his skin disability.  

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

2.  Schedule the Veteran for a VA pulmonary examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disability found to be present.  The claims file must be made available to and reviewed by the examiner.  

The examiner should opine, for all disabilities identified, whether it is at least as likely as not that such disability is attributable to the Veteran's active service, to include his exposure to herbicides and/or his in-service upper respiratory infection. 

If the Veteran's current lung disability is found to pre-exist service, then the examiner should, as a clear and separate response, indicate whether it is at least as likely as not that a current chronic lung disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his military service.  

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

3.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any (a) lumbar spine disability, (b) cervical spine disability, (c) bilateral shoulder disability, and/or (d) left hip disability found to be present.  The claims file must be made available to and reviewed by the examiner.  The examiner must opine, for all disabilities identified, whether it is at least as likely as not that such disability is attributable to the Veteran's active service, to include his in-service complaints of back and neck pain.

With regard to the spine claims, the examiner is also asked to address the Veteran's reports of back trouble prior to service (as noted on his October 1965 Report of Medical History) and his post-service back injuries in December 1986, January 1987, February 1987, June 1987, July 1987, August 1987, September 1987, October 1987, November 1987, December 1987, January 1988, March 1988, October 1988, and October 1996.

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

4.  After completion of paragraph 4, schedule the Veteran for a VA neurology examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current headache disability found to be present.  The claims file must be made available to and reviewed by the examiner.  The examiner shall then opine, for all disabilities identified, whether it is at least as likely as not that such disability began in or is attributable to the Veteran's active service, to include his in-service headache complaints. 

Additionally, if a left hip disability is found by the orthopedic examiner and deemed at least as likely as not attributable to the Veteran's active service, the neurology examiner should determine whether any current neurology disabilities of the left leg, including acute peripheral neuropathy and left leg numbness, are present and, for all disabilities identified, opine whether it is at least as likely as not that such disability is attributable to the Veteran's active service, or is proximately due to, the result of, or aggravated (made permanently worse beyond the natural progression of the disease) by the already service-connected right knee disability.

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

5.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any current hemorrhoids or other rectal disability, including rectal prolapse, found to be present.  The claims file must be made available to and reviewed by the examiner.  The examiner should then opine, for all disabilities identified, whether it is at least as likely as not that such disability began in or is attributable to the Veteran's active service, to include his reports of hemorrhoids in-service. 

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

6.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric found to be present.  His claims file, including his service treatment records and personnel file, should be available to the examiner and reviewed in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  The examiner should then opine, for all disabilities identified, whether it is at least as likely as not that such disability began in or is attributable to the Veteran's active service, to include his fear of hostile military activity while serving in the Republic of Vietnam. 

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

7.  Schedule the Veteran for a VA podiatry examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any foot disability found to be present.  The claims file must be made available to and reviewed by the examiner.  

The examiner should opine, for all disabilities identified, whether it is at least as likely as not that such disability is attributable to the Veteran's active service.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that the Veteran's pes planus has been aggravated (made permanently worse beyond the natural progression of the disease) by his military service.  

In doing so, the examiner must acknowledge the Veteran's report of a continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.  If the examiner cannot respond without resorting to speculation, a complete explanation as to why a response would be speculative must be provided. 

9.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

10.  Readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


